Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on 07/09/2021 ("07-09-21 Final OA") has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission accompanying the RCE request filed on 10/08/2021 ("10-08-21 Submission") has been entered. 
In the 10-08-21 Submission, the Applicant (i) rewrote the previously-indicated allowable claim 17 in independent form to include the limitations of the previously-presented base claim 1 and (ii) substantively amended the independent claims 1 
and 20. 
Currently, claims 1-20 are pending and examined below. 

Response to Arguments
Applicant's substantive amendments to the independent claims 1 and 20 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-13, 19 and 20 as being anticipated by Joo set forth starting on page 3 under line item number 1 of the 07-09-21 Final OA.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, removing the top protection film.
Claims 2-16 and 19 are allowed, because they depend from the allowed independent claim 1.

Independent claim 17 is allowed, because the previously-indicated allowable claim 17 has been rewritten in independent form to include the previously-presented base claim 1 as stated starting on page 9 under line item number 2 of the 07-09-21 Final OA.
Claim 18 is allowed, because it depends from the allowed independent claim 17.

Independent claim 20 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, removing the top protection film.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JUNG/

19 October 2021